Title: Paul Allen to Thomas Jefferson, 18 August 1813
From: Allen, Paul
To: Jefferson, Thomas


            Dear Sir Philadelphia Aug. 18 1813—
            I have in consequence of the reception of Your letter & the prospect which it gives Me of rendering the work more compleat by the addition of Gov. Lewis biography prevailed upon the Booksellers to delay the publication of the first volume as it was not originally contemplated to have done. before the second. Their plan was to publish the first volume as soon as it was struck off & to have the second published with all possible expedition afterwards. But Sir I apprehend Your delay has done Me a benefit, as a publication in the manner contemplated would unquestionably have done an essential injury to the work. I am now authorized by the Booksellers to say that they will wait four weeks for the communication which You have obligingly condescended to promise me. The work will now all be published at once, & your communication will be placed in the front of the Narrative. If Sir it would not suit amidst the multiplicity of your other engagements
			 to finish the biography at the time which the Booksellers have stipulated I think that I might venture to add a procrastination of three or four weeks on my own responsibility. You would confer
			 an
			 essential obligation by informing Me at an early period whether either & which of these portions of time would best enable You to fulfill Your benevolent engagement. I am not apprehensive
			 that
			 the fulness of Your Biography will be an obstacle to its publication now that I have prevailed upon the Booksellers to procrastinate the volumes. I wish very much to enliven the dulness of the
			 Narrative by something more popular splendid & attractive. The publick taste has from a variety of adventitious causes been gorged to repletion on fanciful viands & the most nutritive &
			 invigorating aliments will not be relished unless seasoned with something of that character. Biography partakes to a certain extent of this quality, & were it only from motives of a wish to see is essentially connected with subjects dear to every heart
            I am Sir with sentiments of esteem Yours &cP Allen
          